Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 line 4 recites “a substrate” should read –the substrate --.
Claim 5 line 1 recites “a proximal end” should read – the proximal end --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reghabi et al. (US20050148832 hereinafter known as “Reghabi”).
Regarding claim 1, Reghabi teaches an analyte sensor comprising: an implantable sensor tail comprising (See Reghabi Figure 1 and abstract): 
a substrate having a first side and a second side (See Reghabi [0046], and see Figure 3B, has substrates facing top and bottom); 
a first working electrode located on a substrate (See Reghabi [0046] and see Figure 3A and 3B electrode 56e and 68e [0017], implantable sensors have electrodes); 
a second working electrode is located on the substrate (See Reghabi [0046] and see Figure 3A and 3B electrode 56a or 68a [0017], implantable sensors have electrodes); 
a first analyte-responsive active area disposed upon a surface of the first working electrode (See Reghabi [0046] [0051-0052], glucose oxidase enzyme on glucose sensor which is the implantable sensor in Figure 3A 56e); and a 
second analyte-responsive active area disposed upon a surface of the second working electrode (See Reghabi [0046] [0051-0052], second implantable sensor for lactate Figure 3A 56a), 
wherein the first analyte-responsive active area is located closer to a distal end of the substrate than the second analyte-responsive active area (See Reghabi Figure 3A 56e is distal to 56a), and wherein a distance between a proximal end of the first analyte-responsive active area and a distal end of the second analyte-responsive active area is at least about 0.2 mm (See Reghabi Figure 3A and see [0056], width of 700 microns and approx. 6cm in length).
Regarding claim 2, Reghabi teaches the first and second working electrodes are separated by insulting layer (See Reghabi Figure 3A, [0046], and [0060] insulation defined between widows of electrodes).
Regarding claim 3, Reghabi teaches the first working electrode is located on a first side of the substrate and the second working electrode is located on a second side of the substrate (See Reghabi Figure 3B, the first electrode and second electrode are daisy chained).
Regarding claim 4, Reghabi teaches the first working electrode and the second working electrode are located on a first side of the substrate (See Reghabi Figure 3A, the electrodes are located on the first side).
	Regarding claim 10, Reghabi teaches comprising a reference electrode and a counter electrode (See Reghabi [0058], counter and reference electrode).
	Regarding claim 11, Reghabi teaches comprising a reference material layer on a surface of the reference electrode (See Reghabi [0058], reference electrode made of material layer).
Regarding claim 13, Reghabi teaches the first analyte is selected from the group consisting of glucose, B-hydroxybutyrate, uric acid, ketone, creatinine, ethanol, and lactate (See Reghabi [0017] and [0058], glucose).
Regarding claim 14, Reghabi teaches the second analyte is selected from the group consisting of glucose, B-hydroxybutyrate, uric acid, ketone, creatinine, ethanol, and lactate (See Reghabi [0017] and [0058], lactate).
Regarding claim 16, Reghabi teaches the sensor is glucose (See Reghabi [0017], glucose sensor).
Regarding claim 17, Reghabi teaches wherein the implantable sensor tail is configured for insertion into a tissue (See Reghabi [0014], implantable into patient).
Regarding claim 19, Reghabi teaches the first working electrode is separated from the counter electrode or reference electrode by a dielectric layer (See Reghabi [0058] and [0060], the working electrode separated from reference electrode with silicon dielectric material)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, and 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reghabi, as applied to claim 1 above, and further in view of Liu et al. (US20120132525A1; hereinafter known as “Liu”).
	Regarding claim 6, Reghabi teaches the first analyte and overcoats the first analyte- responsive active area (See Reghabi [0046] [0051-0052], glucose oxidase enzyme on glucose sensor which is the implantable sensor in Figure 3A 56e); to the second analyte and overcoats the first and the second analyte-responsive active areas (See Reghabi [0046] [0051-0052], second implantable sensor for lactate Figure 3A 56a).
	Reghabi is silent to a first membrane that is permeable and a second membrane that is permeable. Liu teaches a first membrane that is permeable and a second membrane that is permeable (See Liu Figure 4A, a dip coated membrane hat encapsulates electrode also see [0178]). It would have been obvious to one of ordinary skill in the art before the present application to provide Reghabi with a first membrane and a second membrane as taught by Liu to improve Reghabi’s sensor by providing the ability to restrict and dispose certain analytes to the sensor (See Liu [0055]). 
	Regarding claim 7, Reghabi teaches wherein the first analyte-responsive active area and the second analyte-responsive active area (See Reghabi [0046][0051-0052], glucose oxidase enzyme on glucose sensor which is the implantable sensor in Figure 3A 56e, second implantable sensor for lactate Figure 3A 56a)
	Reghabi is silent to an electron-transfer agent that is covalently bonded to a polymer. Liu teaches an electron-transfer agent that is covalently bonded to a polymer (See Liu [0058] and [0109-0110], and Figure 3). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with an electron-transfer agent that is covalently bonded to a polymer as taught by Liu to improve Reghabi’s sensor by allowing transfer of electrons between the working electrode and an analyte, the electron-transfer agent also aids in forming a non-leachable coating on the working electrode. 
	Regarding claim 8, Reghabi teaches the first analyte-responsive active area (See Reghabi [0046][0051-0052], glucose oxidase enzyme on glucose sensor which is the implantable sensor in Figure 3A 56e), and an enzyme system comprising multiple enzymes that are capable of acting in concert to facilitate detection of the first analyte (See Reghabi [0061], teaches enzyme for glucose, lactate, glucose oxidase, and lactose oxidase).
Reghabi is silent to a first electron transfer agent and a first polymer. Liu teaches to a first electron transfer agent and a first polymer (See Liu [0058] and [0109-0110], and Figure 3). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with an electron-transfer agent and a first polymer as taught by Liu to improve Reghabi’s sensor by allowing transfer of electrons between the working electrode and an analyte by the polymer, the electron-transfer agent also aids in forming a non-leachable coating on the working electrode. 
	Regarding claim 9, Reghabi teaches the second analyte-responsive active area (See Reghabi [0046] [0051-0052], second implantable sensor for lactate Figure 3A 56a) and an enzyme system comprising multiple enzymes that are capable of acting in concert to facilitate detection of the second analyte (See Reghabi [0061], teaches enzyme for glucose, lactate, glucose oxidase, and lactose oxidase).
	Reghabi is silent to a second electron transfer agent and a second polymer. Liu teaches an electron transfer agent and a polymer (See Liu [0058] and [0109-0110], and Figure 3). It would have been obvious to one of ordinary skill in the art to provide Reghabi with a second electron transfer agent and a second polymer like taught by Liu to provide Reghabi’s sensor with an electron-transfer agent and a second polymer as taught by Liu to improve Reghabi’s sensor by allowing transfer of electrons between the electrode and an analyte with the polymer; the electron-transfer agent also aids in forming a non-leachable coating on the working electrode for analyte. 
	Regarding claim 12, Reghabi teaches a reference (See Reghabi Figure 6 reference electrode 75) but is silent to reference material comprises Ag and AgCl. Liu teaches reference material comprises Ag and AgCl (See Liu [0111][0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with a reference material of Ag and AgCl as taught by Liu to provide Reghabi sensor with a reference electrode material capable of redox potentials used for electrooxidizing glucose with glucose oxidase (See Liu [0111]). 
	Regarding claim 15, Reghabi teaches a first analyte (See Reghabi [0036], glucose) but is silent to the first analyte is a ketone or B-hydroxybutyrate. Liu teaches a first analyte is ketone (See Liu Table 2 ketone and see [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with a first analyte as ketone or B-hydroxybutyrate as taught by Liu to expand Reghabi’s sensor to sense other parameters such a ketone analyte in a patient. 
	Regarding claim 18, Reghabi is silent to the first membrane and second membrane having different compositions. Liu teaches the first membrane and the second membrane having different compositions (See Liu [0055] and [0178], the membrane can be specific to restrict various analytes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with the first membrane and the second membrane having different compositions as taught by Liu to provide Reghabi’s sensor with the ability to sense specific analytes and use a restricting membrane to dispose the specific analytes to the sensor. 
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reghabi, as applied to claim 1, in view of Hoss et al. (JP2015198960A; hereinafter known as “Hoss”).
Regarding claim 5, Reghabi teaches the distance between a proximal end of the first analyte-responsive active area and the distal end of the second analyte-responsive active area (See Reghabi Figure 3A and see [0056], width of 700 microns and approx. 6cm in length). 
Reghabi is silent to the distance is between about 0.4 to about 1.1 mm. Hoss teaches the distance is between about 0.4 to about 1.1 mm (See Hoss page 3 para 5, range is 0.01                 
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
             -1.5                
                     
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
            ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with the distance between a proximal end and distal of about 0.4 to about 1.1 mm as taught by Hoss to provide Reghabi’s sensor with an adequate size for sensor stability and sensitivity when implanted into patient. 
Regarding claim 20, Reghabi teaches a distal region of the implantable sensor tail (See Reghabi Figure 3A). 
Reghabi is silent to has a maximum thickness of between about 0.2 mm and about 0.4 mm. Hoss teaches has a maximum thickness of between about 0.2 mm and about 0.4 mm (See Hoss Page 3 para 6, has a thickness .00025                
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
             -3                
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
            ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Reghabi with a maximum thickness of between about 0.2 mm and about 0.4 mm as taught by Hoss to provide Reghabi’s sensor with an adequate size for sensor stability and sensitivity when implanted into patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791